EXHIBIT 21.1 LIST OF SUBSIDIARIES OF UIL HOLDINGS CORPORATION State or Jurisdiction of Incorporation or Name Under Which Name of Subsidiary Organization Subsidiary Does Business The United Illuminating Company (1) Connecticut The United Illuminating Company Connecticut Energy Corporation (1) Connecticut Connecticut Energy Corporation The Southern Connecticut GasCompany (2) Connecticut The Southern Connecticut GasCompany CTG Resources, Inc. (1) Connecticut CTG Resources, Inc. Connecticut Natural Gas Corporation (3) Connecticut Connecticut Natural Gas Corporation Berkshire Energy Resources (1) Massachusetts Berkshire Energy Resources The Berkshire Gas Company (4) Massachusetts The Berkshire Gas Company United Resources, Inc. (1) Connecticut United Resources, Inc. Xcelecom, Inc. (5) Connecticut Xcelecom, Inc. United Capital Investments, Inc. (5) Connecticut United Capital Investments, Inc. Thermal Energies, Inc. (6) Connecticut Thermal Energies, Inc. Xcel Services, Inc. (6) Connecticut Xcel Services, Inc. (1)Subsidiary of UIL Holdings Corporation (2)Subsidiary of Connecticut Energy Corporation (3)Subsidiary of CTG Resources, Inc. (4)Subsidiary of Berkshire Energy Resources (5)Subsidiary of United Resources, Inc. (6)Subsidiary of Xcelecom, Inc.
